ATTORNEY GENERAL LOVING HAS RECEIVED YOUR LETTER OF SEPTEMBER 10, 1992, REQUESTING AN UNOFFICIAL ADVISORY LETTER ADDRESSING THE FOLLOWING QUESTION:
  IS IT LEGAL FOR A BUSINESS IN OKLAHOMA TO REQUIRE THAT ALL EMPLOYEES HIRED BY THAT BUSINESS HAVE A HIGH SCHOOL DIPLOMA OR GENERAL EDUCATION DIPLOMA (GED) WHETHER OR NOT A HIGH SCHOOL DIPLOMA OR GED IS NECESSARY FOR THE PARTICULAR POSITION THE EMPLOYEE IS HIRED TO FILL?
THE QUESTION OF WHETHER THE STATE OF OKLAHOMA COULD REQUIRE A HIGH SCHOOL DIPLOMA OR EQUIVALENT AS A CONDITION FOR EMPLOYMENT BY THE STATE WAS ADDRESSED BY AN OFFICIAL OPINION OF THE ATTORNEY GENERAL IN 1979. THE LAW ADDRESSED IN THAT OPINION REMAINS VALID TODAY. THE QUESTION ANSWERED IN THE 1979 OPINION IS SIMILAR, THOUGH SLIGHTLY NARROWER, TO THE QUESTION YOU HAVE RAISED; THEREFORE, WE HAVE ENCLOSED A COPY OF THAT OPINION AS OUR RESPONSE TO YOUR QUESTION. IT SHOULD PROVIDE YOU WITH THE INFORMATION YOU HAVE REQUESTED.
(ANDREW TEVINGTON)